Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2022

                                    No. 04-22-00540-CV

 Al SUAREZ, as Mayor of the City of Converse, Jeff Beehler, as Place 5 Member, City Council
of the City of Converse, Kathy Richel, as Place 1 Member, City Council of the City of Converse,
Shawn Russell as Place 3 Member, City Council of the City of Converse, Marc Gilbert, as Place
   6 Member, City Council of the City of Converse, Le Ann Piatt, City Manager of the City of
      Converse, Holly Nagy as Secretary of the City of Converse, and the City of Converse,
                                           Appellants

                                              v.

                                     Katherine SILVAS,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI22419
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
    The Appellant’s Unopposed Motion to Extend Time to File Appellants’ Brief is hereby
GRANTED. The Appellant’s Brief is due on or before October 11, 2022.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court